No. 19-0171 – Horizon Ventures of West Virginia, Inc., a West Virginia corporation, v.
             American Bituminous Power Partners, L.P.
                                                                                FILED
                                                                              April 1, 2021
                                                                                released at 3:00 p.m.
                                                                            EDYTHE NASH GAISER, CLERK
                                                                            SUPREME COURT OF APPEALS
Wooton, Justice, concurring:                                                     OF WEST VIRGINIA




              Persuaded by the unassailable logic of Justice Hutchison’s concurring

opinion, I too would overrule Syllabus Point 20 of Brown v. Genesis Healthcare Corp.,

228 W. Va. 646, 724 S.E.2d 250 (2011), judgment vacated on other grounds sub nom.

Marmet Health Care Ctr., Inc. v. Brown, 565 U.S. 530 (2012). Therefore, I concur in the

result reached by the majority, and join in the concurring opinion of Justice Hutchison.